Citation Nr: 0317105	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  00-22 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to November 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.


FINDINGS OF FACT

1.  The veteran's PTSD is productive of disability to include 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, and mood; suicidal ideation; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (specifically described as problems with 
anger and rage); difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and the 
inability to establish and maintain effective relationships.

2.  VA examinations and treatment records show that the 
veteran does not have gross impairment in thought processes 
or communication; he is able to communicate, and his memory 
is adequate; he has described no persistent delusions or 
hallucinations; the veteran has reported inappropriate 
behavior in terms of being verbally and physically abusive to 
his wife, which presents a danger of hurting his spouse but 
it does not appear to be "gross inappropriate behavior" so 
as to render him totally socially impaired or as to present 
persistent danger of hurting himself or others; and there is 
no indication that the veteran had an intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); of disorientation to time or 
place; of memory loss for names of close relatives, or of his 
own occupation or own name. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b), 4.130, Diagnostic Code 9411 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this claim with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that VA's duties to the veteran under the VCAA 
have been fulfilled.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the October 1999 rating decision, the July 
2000 statement of the case, the August 2000 and October 2002 
supplemental statements of the case, and letters sent to the 
veteran by the RO, adequately informed him of the information 
and evidence needed to substantiate his claim and complied 
with VA's notification requirements.  The statement of the 
case and supplemental statements of the case set forth the 
laws and regulations applicable to rating of the veteran's 
service-connected PTSD.  Further, an April 2000 letter from 
the RO to the veteran informed him of the types of evidence 
that would substantiate his claim (e.g., medical evidence to 
show that his condition had increased in severity), that he 
could obtain private evidence in support of his claim, and 
that he could have the RO obtain VA and private evidence if 
he completed the appropriate medical releases for any private 
evidence he wanted the RO to obtain.  An April 2002 RO letter 
again informed the veteran that he could obtain private 
evidence, and that the RO could obtain private or VA evidence 
provided he completed the appropriate releases necessary for 
the RO to obtain private evidence.  In sum, the veteran was 
notified and aware of the evidence needed to substantiate his 
claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by letter in April 2000 and April 2002 and asked him 
to identify any pertinent outstanding medical evidence.  The 
RO has obtained all identified evidence.
 
Moreover, as is reflected in the analysis section of this 
decision, the Board concludes that the August 1998, May 2000, 
and July 2002 (with a  September 2002 addendum), reports of 
VA medical examinations obtained by the RO, in conjunction 
with the other lay and medical evidence of record, provide 
sufficient competent medical evidence to decide the claim.

As VA has fulfilled the duty to assist, and because the 
change in law has no material effect on adjudication of his 
claim, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Background

The veteran is currently rated at 70 percent for service-
connected PTSD, effective January 1998.  He seeks a higher 
initial rating.  

VA records of treatment in March 1998 include an assessment 
of PTSD, with chronic sleep disturbance, aggravated by 
physical disabilities.  From March 1998 forward, he has 
continued to be treated for PTSD and prescribed psychiatric 
medications.  

At an August 1998 VA examination, the examiner noted that the 
veteran had experienced thoughts of suicide during very 
difficult times.  He indicated his symptoms included anxiety 
and panic attacks, with the strongest episodes occurring two 
to three times per year.  He did not enjoy being in groups of 
people.  He indicated he had to be hypervigilant.  He said 
that he experienced true flashbacks two to three times per 
month, as well as intrusive thoughts.  He described having a 
quick temper, and having difficulty with his temper and rage.  
He was seeing a therapist weekly for his symptoms and he had 
been taking Prozac.  He denied any major impairment of 
thought processes or communication, but did have difficulty 
in attention and concentration as well as some short term 
memory.  He denied any delusions or hallucinations, or 
inappropriate behavior, except the quick anger and quick 
temper.  He denied any homicidal thoughts, but did indicate 
that he had suicidal ideations and plans from time to time.  
He had no difficulty maintaining his minimal personal hygiene 
and daily activities.  He was oriented to place, person and 
time.  He complained of having problems with memory loss 
impairment in a short term field.  He did not have any 
particular ritualistic behavior except the hypervigilance.  
His rate and flow of speech were very clear, and there were 
no problems there.  He indicated having a problem with 
depression and irritability, and no major problems with 
impaired impulse control, except the difficulty with his 
temper.  He said that he had not slept for over two hours in 
a single night in years, and described a sleep impairment.  
Psychological testing scales were elevated to an extreme 
point making the test rather invalid in terms if its 
interpretation.  The examiner diagnosed the veteran as having 
PTSD.  Global assessment of functioning was evaluated as 45.  

A December 1998 report prepared by the veteran's treating 
PTSD counselor includes an assessment of PTSD, chronic with 
delayed onset, severe.  Global assessment of functioning was 
evaluated as 50.  The veteran was described as an extremely 
solitary individual with little contact with the rest of the 
world other than his family and counselor.  He was noted to 
have intrusive thoughts of Vietnam including enemy dead piled 
high in ditches and in trucks.  He also was said to 
experience nightmares of U.S. military dead or parts of 
bodies.  He was noted to have an extremely exaggerated 
startle response to any sudden noise.  He also had 
considerable anxiety that caused problems with the rest of 
his family as they would try to ameliorate his anxiety.  He 
could not sleep more than two hours a night no matter how he 
tried to exhaust himself with has much physical exertion as 
he could accomplish.  According to the treating counselor, 
the veteran was making slow but sure progress and was 
attending his appointments regularly.  

At a May 2000 VA examination, the veteran described 
continuing significant PTSD symptoms such as sleep 
disturbance (he said he could sleep no more than an hour at a 
time), frequent nightmares, startle response, intrusive 
thoughts, anger, depression, and avoidance of all war movies.  
He described periodic suicidal ideations but stated that he 
would not allow himself to dwell on them, as he would never 
subject his family to such a thing.  He presented himself as 
a slender, well-dressed man who walked with a noticeable 
limp.  He exhibited constant movement while sitting in a 
chair and paced a time or two.  He was oriented times three, 
his affect was constricted and his mood was anxious and 
mildly depressed.  He evidenced no indication of a thought 
disorder.  The diagnosis was PTSD with noticeable depression.  

In June 2000, the veteran's treating counselor submitted to 
VA progress notes for the period from June 1999 to December 
1999.  Symptoms described included jumping on the ground 
whenever he heard fireworks, variable sleep patterns, 
hypervigilance, stress reactions to bird hunting near his 
residence, intrusive thoughts and nightmares, a severe 
nightmare revisiting his Vietnam experience, and experiencing 
survivors' guilt upon becoming informed in November 1999 that 
he would receive VA compensation benefits for PTSD.
 
In an August 2000 note of progress to VA , the veteran's 
treating counselor diagnosed the veteran as having PTSD and 
opined that the veteran was 100 percent disabled.  The 
counselor described symptoms such as short attention span, 
hourly intrusive memories, nightly vivid dreams of traumatic 
events, sleep disruption and deprivation making daily 
functioning difficult if not impossible due to regular 
exhaustion, sleep-walking, isolation, inability to tolerate 
intense emotional relationships, which had alienated him from 
his children, and constant depressive symptoms.  The veteran 
was noted to be hyper-alert, and the counselor described 
witnessing the veteran diving to the ground when he heard a 
loud noise.  He also experienced severe anxiety to each and 
every helicopter that flew within hearing distance.  He often 
finished others' sentences in an effort to speed 
communication.  When his family was away, he would forget to 
eat or bathe regularly.  He stated that the hours of the days 
bled together so that he could not differentiate hunger or 
other personal needs.  He had frightened his family at times 
when they had difficulty returning him to the present while 
he physically fought with them, believing they were enemy 
combatants.

During a June 2002 VA examination, the veteran claimed that 
he had no friends and preferred it that way.  He described 
himself as a hermit.  He was on his fourth marriage; his 
first three wives had left him because he was verbally 
abusive.  He had five children by his first three marriages, 
all of whom were now adults.  He claimed that they were doing 
well and that he had good contact with them.  He had two 16-
year-old twins living with him, and claimed that he had a 
"pretty good" relationship with them.  He had been married 
for six years to his present wife, and said he was on 
occasion physically and verbally abusive to her.  He said 
that she put up with him, but indicated that she might not do 
so for much longer.  He indicated he had no hobbies or 
leisure activities.  He was oriented in all three spheres.  
His speech, although intelligible, was loud and forced.  He 
had difficulty concentrating on the examiner's questions.  He 
was quite agitated throughout the evaluation and complained 
of poor memory.  He showed signs of a thought disorder and 
his affect was one of tension.  The diagnosis was PTSD, and 
panic disorder with agoraphobia and generalized anxiety 
disorder.  Global assessment was 45, because he had no 
friends, a strained marriage, and was not able to work.  

The examiner opined that the veteran's PTSD symptoms had 
significantly affected his ability to interact with others 
and to work.  The veteran was able to communicate.  Although 
he complained about his memory, memory appeared to be 
adequate.  He could follow instructions.  However, his use of 
judgment, and his ability to show insight and to think 
abstractly, appeared to be affected by his PTSD.  Similarly, 
his ability to deal with people, especially family and 
friends, appeared to be quite limited.  In effect, the 
examiner concluded, the veteran's PTSD, which the veteran 
described as getting worse, was having a serious impact on 
his ability to relate to close family members and to work.

In a September 2002 addendum, the June 2002 VA examiner 
elaborated that the veteran's generalized anxiety disorder 
and panic disorder probably had a biogenic component, were 
exacerbated by his traumatic childhood experiences, and were 
equally likely as not exacerbated again by his PTSD.  
Generally, he expressed an inability to differentiate 
precisely between the veteran's PTSD and his other anxiety-
related psychiatric disorders.

Law and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history, including service medical 
records.  38 C.F.R. §§ 4.2, 4.41.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1;  Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In such cases, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id.  

Pursuant to 38 C.F.R. §  4.130, Diagnostic Code 9411, a 70 
percent rating is warranted when there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, and mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.  A 100 percent rating is 
warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

In the present case, the veteran meets many of the criteria 
for a 70 percent rating, to include occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, mood; suicidal 
ideation; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (specifically described 
as problems with anger and rage); difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  He has not been shown to have some 
of the other symptoms meeting the criteria for a rating of 70 
percent, such as spatial disorientation or  neglect of 
personal appearance and hygiene, but the medical evidence 
reasonably approximates the criteria for a 70 percent rating.  

A 100 percent rating is warranted if there is total 
occupational and social impairment.  In the present case, at 
his most recent, May 2002, VA examination, he described 
ongoing relationships with his wife and children and his 
current wife's twins, demonstrating less than total social 
impairment.  As for the specific symptoms indicative of a 100 
percent rating, the VA examinations and treatment records 
show that the veteran does not have gross impairment in 
thought processes or communication; as found at his June 2002 
VA examination, his memory is adequate and he is able to 
communicate.  At his August 1998 VA examination, he denied 
any major impairment of thought processes or communication, 
denied any hallucinations or delusions, and had no difficulty 
maintaining his minimal personal hygiene and daily 
activities.  He was oriented to place person, and time.  At 
his May 2000 VA examination, he evidenced no indication of a 
thought disorder.  During treatment and at his VA 
examinations, he has described no persistent delusions or 
hallucinations.  The veteran has reported inappropriate 
behavior in terms of being verbally and physically abusive to 
his wife, which presents a danger of hurting his spouse, but 
it does not appear to be "gross inappropriate behavior" so 
as to render him totally socially impaired or as to present 
persistent danger of hurting himself or others.  At his May 
2002 VA examination and at earlier VA examinations, there was 
no indication that the veteran had an intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); of disorientation to time or 
place; of memory loss for names of close relatives, or of his 
own occupation or own name.  The most severe symptoms of this 
nature, described by the veteran's treating counselor in 
August 2002, were that while spending time by himself the 
hours of the days bled together so that the veteran could not 
differentiate hunger or other personal needs; there was no 
indication that the veteran was unable to meet these needs or 
that he failed to accomplish activities of daily living.  
Consistent with these findings, the May 2002 VA examiner 
indicated the veteran's PTSD to have a "serious impact" on 
his ability to interact with others and to work, but did not 
go so far as to find total occupational and social 
impairment.  In sum, the evidence is consistent in showing 
that the criteria for a 100 percent, as opposed to the 
criteria for a rating for 70 percent,  have not been met or 
approximated at any time from the date of the veteran's 
January 1998 claim for service connection for PTSD forward.  
Thus, "staged" or otherwise higher ratings above the 
current 70 percent level are not warranted in this case.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002); Fenderson v. 
West, 12 Vet. App. 119 (1999).   

The Board has also considered the Global Assessment of 
Functioning (GAF) scores that have been reported in recent 
years.  GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) [citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p. 32].

GAF scores ranging between 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the American Psychiatric Association: DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition 
(DSM-IV), for rating purposes].

The veteran's GAF scores in recent years, ranging between 45 
and 50, are entirely consistent with his current 70 percent 
rating.  That is, while such scores reflect serious symptoms, 
a 70 percent evaluation contemplates serious or severe 
symptomatology.  Such scores do not reflect gross impairment 
in thought processes or communication, nor are they 
consistent with total social or industrial impairment.  Id.  

As the preponderance of the evidence is against the claim for 
an initial rating in excess of 70 percent for PTSD, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the veteran's 
service connected PTSD.  The governing norm in such 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b).  The Board notes that the veteran has 
significant physical disabilities that preclude him form 
working; thus, he is in receipt of Social Security 
Administration disability benefits based on physical 
disabilities, but without consideration of psychiatric 
disabilities.  The Board further notes that there is no 
evidence in the claims file of frequent periods of 
hospitalization for PTSD.  The Board acknowledges the 
statement of the VA physician who conducted the June 2002 VA 
examination that the veteran's PTSD has significantly 
impacted his ability to work, but the Board considers such a 
level of impairment to be encompassed within and commensurate 
with a schedular rating of 70 percent.  Similarly, in August 
2000 , the veteran's private counselor described the veteran 
as 100 percent disabled, but, as reflected in the discussion 
above, the psychiatric symptoms he described are fully 
contemplated in a schedular rating of 70 percent.  
Accordingly, the Board finds that this case does not warrant 
referral for extraschedular consideration.  38 C.F.R. 
§ 3.321(b).  


ORDER

Entitlement to an initial rating in excess of 70 percent for 
post-traumatic stress disorder is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

